Opinion by
Beaveb, J.,
There was no case pending, nor was there an amicable action entered in the court below in which the case stated was filed. The better practice, as we have heretofore pointed out, if no action is actually pending, is to submit a case stated in connection with an amicable action, so as show upon the record an actual, pending action.
The alleged errors are not regularly assigned. It is evident from an. inspection of them and a reference to the opinion of the court that they consist of extracts from that opinion, but it is not so stated, nor are these extracts even indicated as being quoted from the opinion. Neither of these irregularities having been objected to by the appellee and not being, in our opinion, absolutely fatal to the appeal, we have considered the case upon its merits.
The entire question involved arises under the Act of May 23, 1889, P. L. 277, entitled “ An act providing for the incor*422poration and government of the cities of the third class,” and involves the interpretation of article 15, relating to taxation and municipal claims at page 317.
The appellant claims that, after a city lien was filed July 25, 1894, for city taxes of 1893, and a judgment obtained upon a sci. fa. issued thereon, the city might continue to add a penalty of one per cent per month on the amount of said judgment, “ notwithstanding the entry of judgment on said lien.” The entire machinery for the collection of taxes is set forth at length in the fifteenth article of the act referred to. The various sections thereof are to be construed together and in harmony with each other. This can be done without difficulty by adding the extraordinary penalties provided in the act up to the time of the entry of the judgment on the sci. fa. issued upon the city lien and thereafter adding the ordinary penalty for nonpayment of a judgment in other cases, viz : interest at six per cent per annum.
We cannot profitably add anything to the opinion of Judge Bell filed in this case and agree with him that “ When the city collects, the penalty for nonpayment is one per cent per month; that, when the courts collect, their judgments for such taxes have the incidents of judgments ‘ in other cases,' One of these incidents is interest from the time of entry.”
Judgment affirmed.